Citation Nr: 0025196	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for obstructive ventilatory 
(lung) impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from October 1960 to October 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to service 
connection for a lung disorder on a direct basis and as due 
to smoking was denied.  


FINDINGS OF FACT

1.  The veteran's obstructive ventilatory (lung) impairment 
was first documented over three decades after separation from 
service.  

2.  The evidence does not establish continuity of 
symptomatology of obstructive ventilatory (lung) impairment 
since service and does not include competent medical evidence 
establishing an etiological link between the currently 
diagnosed obstructive ventilatory (lung) impairment and 
service or any incident therein.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
obstructive ventilatory (lung) impairment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records showed an impression of pharyngitis 
in November 1960.  On or about December 6, 1960, he was 
hospitalized on the upper respiratory infection ward.  On 
December 17, 1960 there was a notation of pneumonia and he 
was returned to duty.  The lungs were noted to be normal on 
the report of medical examination in September 1963 for 
separation.  A March 1998 VA pulmonary function report 
includes a notation of mild obstructive ventilatory 
impairment; diffusion and arterial blood gases were normal.  
It was noted that the smoking history included cigarettes, 2 
packs a day, for 30 years and quitting.  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

With respect to the first Caluza element, current disability, 
the evidence indicates that the presence of mild obstructive 
ventilatory impairment is of record.  Accordingly, a current 
lung disorder is shown.  With respect to the second Caluza 
element, in-service incurrence, the service medical records 
show an impression of pharyngitis in November 1960 and that 
pneumonia was referenced in connection with hospitalization 
in December 1960.  However, his lungs were normal on the 
medical examination in September 1963 for separation from 
service.  The earliest documentary evidence of obstructive 
ventilatory (lung) impairment was not shown until March 1998, 
over 34 years after the veteran's discharge from service, 
when it was noted that his smoking history dated back 30 
years.  The evidence of record does not include competent 
medical evidence establishing an etiological nexus between 
the veteran's current obstructive ventilatory (lung) 
impairment and service or any incident thereof.  In the 
absence of such competent medical nexus evidence, the 
veteran's claim fails.

In this regard the veteran has provided his own written 
statements to the effect that his obstructive ventilatory 
(lung) impairment is related to having severe pneumonia and / 
or possibly due to smoking in service.  However, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The evidence does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his currently claimed obstructive 
ventilatory (lung) impairment and anything in service.  
However, although the veteran has reported that he has 
suffered lung problems following his discharge from service, 
the Board notes that the earliest finding of obstructive 
ventilatory (lung) impairment presented in 1998, over 34 
years after the veteran's discharge from service, when it was 
also noted that his history of smoking cigarettes dated back 
30 years.  Moreover, and more significantly, the veteran is 
still required under Savage to provide competent medical 
evidence linking continuous symptoms during and after service 
to his currently claimed obstructive ventilatory (lung) 
impairment.  See Voerth v. West, 13 Vet. App. 117 (1999).  As 
noted above, there is no competent medical evidence of record 
linking the claimed obstructive ventilatory (lung) impairment 
to service in any way whatsoever.

In the case at hand, there is no indication in the evidence 
of record that an early manifestation of obstructive 
ventilatory (lung) impairment was present in service.  His 
obstructive ventilatory (lung) impairment was not shown until 
over 34 years after separation from service.  In the absence 
of evidence linking it to service, the claim for service 
connection is not well grounded.  Therefore, the claim must 
be denied.  

When a claim is not well grounded, the VA does not have a 
duty to assist an appellant in the development of facts 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  However, 
the VA may be obligated to advise the appellant of the 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has previously advised the appellant of the 
evidence needed to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the claimant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence, which would render the appellant's 
claim plausible.


ORDER

A well-grounded claim of entitlement to service connection 
for obstructive ventilatory (lung) impairment not having been 
submitted, the claim is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

